677 N.W.2d 333 (2003)
260 Mich. App. 189
BRANCH COUNTY BOARD OF COMMISSIONERS, Respondent, and
Branch County Clerk, Branch County Register of Deeds, and Branch County Treasurer, Respondents-Appellees,
v.
INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, UAW, Charging Party-Appellant.
Docket No. 241189.
Court of Appeals of Michigan.
Submitted December 3, 2003, at Lansing.
Decided December 23, 2003, at 9:15 a.m.
Released for Publication March 19, 2004.
*334 Miller, Canfield, Paddock and Stone, P.L.C. (by Louis B. Reinwasser), Lansing, for Branch County Clerk, Branch County Register of Deeds, and Branch County Treasurer.
Dan Sherrick and Georgi-Ann Bargamian, Detroit, for the UAW.
*335 Michael R. Kluck & Associates (by Michael R. Kluck), Okemos, for United County Officers Association and Michigan Association of County Clerks.
White, Schneider, Young & Chiodini, P.C. (by Michael M. Shoudy), Okemos, for Michigan Association of Register of Deeds.
Dykema Gossett PLLC (by Bruce G. Davis, Phyliss G. Donaldson Adams, and Steven C. Liedel), Lansing, for Michigan Association of County Treasurers.
Before: WHITBECK, C.J., and HOEKSTRA and DONOFRIO, JJ.
PER CURIAM.
Charging party International Union, United Automobile, Aerospace and Agricultural Implement Workers of America, UAW appeals as of right from an order entered by the Michigan Employment Relations Commission (MERC) dismissing its unfair labor practice charges against respondents Branch County Clerk, Branch County Register of Deeds, and Branch County Treasurer, and determining that such elected officials were coemployers with Branch County of all their respective deputies, and therefore did not violate § 10(1)(e) of the public employment relations act (PERA), MCL 423.210(1)(e), by attempting to require the charging party to bargain with them. We affirm in part and reverse in part.
The charging party is the collective bargaining representative of Branch County employees. When bargaining commenced, respondents asserted coemployer status of their chief deputies, and all other deputies in their respective offices, and demanded that the charging party bargain with them. The charging party filed a complaint with MERC, alleging that respondents violated § 10(1)(e) of PERA by failing to bargain in good faith by demanding that it recognize them as coemployers of all deputies in their respective offices. Section 10(1)(e) provides: "It shall be unlawful for a public employer or an officer or agent of a public employer ... to refuse to bargain collectively with the representatives of its public employees." After conducting a hearing on the complaint, and without engaging in a separate analysis of each of the relevant statutory provisions, MCL 50.63, MCL 48.37, and MCL 53.91, that delineate the powers of appointment of county clerks, treasurers, and registers of deeds, the hearing officer determined that each of these elected officials was a coemployer only of its chief deputy, and not a coemployer of other deputies in its office. The hearing officer stated:
[I]t is clear that by statute, each elected official at issue may appoint a deputy to serve in his/her absence and that appointment may be revoked at any time. The clear intent of the statute is to restrict this power to one employee, i.e., the chief deputy, not to all employees in the official's office. The fact that these officials choose to deputize other employees is not significant, given the clear language of their designated statutory powers. I therefore find that the Clerk, Treasurer, and Register of Deeds are coemployers only as to their chief deputies, and are not coemployers of other employees in their respective offices. By attempting to require the Union to bargain with these officials over all employees in their offices, I find that Branch County, including the Clerk, Treasurer, and Register of Deeds, has violated Section 10(1)(e) of PERA. [Emphasis in original.]
Respondents filed an exception to the hearing officer's recommended order, objecting to the determination that they were not coemployers of all deputies in their respective offices. In its decision and order, MERC concluded that the elected officials *336 were coemployers of all deputies in their respective offices and thus did not violate § 10(1)(e) of PERA, and dismissed the unfair labor practice charges against the elected officials. This appeal ensued.
We review MERC decisions "pursuant to Const 1963, art 6, § 28, and MCL 423.216(e)." Grandville Municipal Executive Ass'n v. Grandville, 453 Mich. 428, 436, 553 N.W.2d 917 (1996). MERC's "findings of fact are conclusive if they are supported by competent, material, and substantial evidence on the record considered as a whole." Id. MERC's "legal determinations may not be disturbed unless they violate a constitutional or statutory provision or they are based on a substantial and material error of law." Id., citing MCL 24.306(1)(a), (f). "In contrast to [ ] MERC's factual findings, its legal rulings `are afforded a lesser degree of deference' because review of legal questions remains de novo, even in MERC cases." St Clair Co. Ed. Ass'n v. St. Clair Co. Intermediate School Dist., 245 Mich.App. 498, 513, 630 N.W.2d 909 (2001), quoting Grand Rapids Employees Independent Union v. Grand Rapids, 235 Mich.App. 398, 403, 597 N.W.2d 284 (1999), and citing Kent Co. Deputy Sheriff's Ass'n v. Kent Co. Sheriff, 463 Mich. 353, 357 n. 8, 616 N.W.2d 677 (2000).
To determine whether an elected official is a coemployer, we look to see whether the elected official "possesses coemployer status by virtue of his statutory authority to hire and discharge his employees at his pleasure." Genesee Co. Social Services Workers Union v. Genesee Co., 199 Mich.App. 717, 720, 502 N.W.2d 701 (1993). This Court explained: "`[W]here [a] statute gives an elected official the power both to appoint an employee and to revoke that appointment at pleasure, or at any time, under St Clair County Prosecutor [v AFSCME, 425 Mich. 204, 388 N.W.2d 231 (1986)] that official becomes the coemployer of that employee.' (Emphasis added.)" Id., quoting Berrien Co v. Teamsters, Local 214, 1987 MERC Lab Op 306, 314.
Because a different statute exists for each elected official and each statute is worded differently, we must examine each statute in turn to determine whether MERC's ruling that each elected official was a coemployer of all its deputies constituted a substantial and material error of law. We begin by examining the office of the county clerk.
MCL 50.63 addresses the duties and powers of the county clerk, and provides in pertinent part:
Each county clerk shall appoint one [1] or more deputies, to be approved by the circuit judge, one [1] of whom shall be designated in the appointment as the successor of such clerk in case of vacancy from any cause, and may revoke such appointment at his pleasure, which appointment and revocation shall be in writing, under his hand, and filed in the office of the county treasurer, and the deputy or deputies, may perform the duties of such clerks.
MERC determined that a careful reading of MCL 50.63 does not support the charging party's contention that the county clerk is a coemployer of only the chief deputy, and commented that "nothing in this language suggests that a county clerk is limited to appointing one deputy." MERC reasoned:
In Lapeer County, 1995 MERC Lab Op 181, this Commission cited Berrien County in holding that the county clerk is the co-employer with the county of his or her appointed deputies. Charging Party argues that the statute allows a county clerk to appoint one or more deputies, but that it specifically limits *337 the clerk's revocation power to a single "such appointment," suggesting that such reference goes to the appointment of her successor only.
It seems clear that one of the deputies must be designated as the clerk's successor. That designation may be removed at the pleasure of the clerk but such designation or removal thereof does not require the revocation of the appointment of such person as a deputy. However, it is equally evident that the appointment of a deputy who has not been designated as the clerk's successor may also be revoked. To suggest that once deputies have been appointed, they may not be removed by revocation of the appointment by the clerk would seem to run contrary to the whole appointment scheme of the statute. Such a holding would consequently render the appointment power meaningless, since under Charging Party's interpretation, once the appointment has been made it would be irrevocable. We believe that such interpretation is contrary to law. [Emphasis in original.]
In its decision, MERC relied on its opinion in Lapeer Co, supra, which cited Berrien Co, supra, for its holding that a county clerk is a coemployer of its appointed deputies. We agree that nothing in the language of MCL 50.63 suggests that the county clerk is limited to appointing just one deputy. The charging party argues that even though MCL 50.63 allows the clerk to appoint one or more deputies, it also specifically limits the clerk's revocation power to the chief deputy and consequently the clerk cannot be the coemployer of all the deputies. However, although "it is a general rule of grammar and of statutory construction that a modifying word or clause is confined solely to the last antecedent ...," this rule does not apply if a contrary intention appears. Sun Valley Foods Co. v. Ward, 460 Mich. 230, 237, 596 N.W.2d 119 (1999). The clerk's mandate to appoint one or more deputies is modified by the phrase "one of whom shall be designated in the appointment as the successor." By limiting this phrase to the clerk's mandate to appoint one or more deputies, the clerk's authority to "revoke such appointment" refers to the initial appointment of one or more deputies. We therefore believe that MCL 50.63 requires the clerk to appoint one or more deputies, designate a chief deputy as the clerk's successor, and permits the clerk to revoke the appointment of all deputies at the clerk's pleasure. Because MCL 50.63 gives the clerk the power to appoint deputies and to revoke such appointments at the clerk's pleasure, we find no substantial and material error of law in MERC's conclusion that the Branch County Clerk is a coemployer of all its deputies, not just the chief deputy.
Next, we address the duties and powers of the county treasurer, found in MCL 48.37, which provides in pertinent part:
The county treasurer shall appoint a deputy, who, in the absence of the treasurer from the office, or in case of a vacancy in the office, or a disability of the treasurer to perform the duties of the office, may perform all the duties of the office of treasurer, until the vacancy is filled or the disability is removed. The county treasurer may revoke those appointments at any time. The deputy shall qualify by taking the constitutional oath of office and filing a bond, if the county board of commissioners determines that an individual bond is necessary. The treasurer may employ personnel necessary and approved by the county board of commissioners.... All appointments and revocations of appointments shall be in writing. A treasurer *338 shall not be responsible for the act, defaults, and misconduct in office of a deputy or any other employee in the treasurer's office accruing without the knowledge or negligence of the treasurer. Each employee, before entering upon the duties of office, shall execute and file an individual bond, for the faithful performance of duties.... The deputy or other employee shall be liable for the deputy's or the employee's acts, defaults, and misconduct in office in the same manner as the treasurer or the treasurer's executors and administrators would otherwise be liable, and actions for those acts, defaults, and misconduct shall be prosecuted directly against the deputy or other employee, and the appropriate surety.
MERC determined:
The language of MCL 48.37 is replete with the use of plural phrases indicating an expectation that a county treasurer might make multiple appointments. It states: "those appointments" may be revoked at any time; that the treasurer shall not be responsible for the misconduct of "a deputy" and not "the deputy," and finally, "all appointments and revocations of appointments" shall be in writing. All of these plural phrases lead one to the reasonable conclusion that the county treasurer is authorized to appoint and revoke the appointments of multiple deputies at his or her pleasure. Moreover, in Berrien County, 1987 MERC Lab Op 306, 314, we interpreted the same statute as "giving the treasurer the right to appoint deputies whose appointments may be revoked at any time." [Emphasis in original.]
Thus, MERC relied on the language of the statute and its opinion in Berrien Co, supra, for its holding that a county treasurer is a coemployer of its appointed deputies. The charging party argues that MCL 48.37 allows the treasurer to appoint one deputy as the treasurer's successor, and specifically limits the treasurer's revocation power to that chief deputy. However, we agree with MERC that if the Legislature intended to limit the treasurer to appointing "a [single] deputy," it likely would not have stated that "those appointments" may be revoked at any time; that the treasurer shall not be responsible for the misconduct of "a deputy," as opposed to "the deputy"; and that "all appointments and revocations of appointments" shall be in writing. We therefore find no substantial and material error of law in MERC's conclusion that the Branch County Treasurer is a coemployer of all its deputies.
Finally, we take up the duties and powers of the county register of deeds set forth in MCL 53.91, which provides in pertinent part:
The register of deeds shall appoint a deputy, to hold his office during the pleasure of the register; such appointment and the revocation thereof to be in writing, and filed in the office of the county clerk; and before such deputy shall enter upon the duties of his office, he shall take the oath prescribed by the twelfth [12th] article of the constitution, and for the faithful performance of his duties by such deputy, the register and his sureties shall be responsible.
The charging party argues that MCL 53.91 mandates that the register of deeds appoint a single deputy as successor. MERC determined that the language of MCL 53.91 was not intended to limit the register of deeds to the appointment and removal of a single deputy. MERC supported its conclusion by stating:
However, we note that the language of the statute authorizing the Register of Deeds to appoint a deputy is mandatory language, stating that the "register *339 of deeds shall appoint a deputy." The statute does not say the register of deeds "may appoint a deputy," as such language would clearly imply a limitation on the register of deeds's [sic] authority to appoint deputies. The mandatory language requiring the register of deeds to appoint a deputy implies no such limitation. Instead, it appears likely that the language was designed to be consistent with the language of MCL 45.41, which permits the treasurers, clerks and registers of deeds in counties of populations in excess of 50,000 to each appoint one or more deputies. Moreover, we are persuaded by Lockwood v. Stoll [264 Mich. 598, 250 N.W. 321 (1933)] that the statutory language was not intended to be a limitation on the number of deputies that could be appointed, but was intended to confer the power of appointment and revocation with regard to the office, not a particular holder of such office. In Lockwood v. Stoll, in rejecting the plaintiffs' argument that they were employees of the county and not subject to termination by the newly elected register of deeds, the court held that the appointment or employment of the register of deeds's [sic] clerks and deputies expired with the term of the register of deeds. The court did not limit the register of deeds's [sic] power to make or revoke appointments to a single deputy, but instead spoke of "deputies." Therefore, we disagree with the ALJ that the language of the statute is intended to limit the register of deeds to the appointment and removal of just one deputy. [Emphasis in original.]
We believe that MERC erred in determining that the county register of deeds is a co-employer of all its deputies. We find that MERC's reliance on the mandatory language of MCL 53.91 read in conjunction with MCL 45.41 does not support the conclusion that a county register of deeds is a coemployer of all its deputies. The language of MCL 53.91 that makes the appointment of a deputy mandatory neither supports nor undermines either party's position. Further, MCL 45.41[1] is not instructive on the issue of coemployer status because nothing in that statute indicates that the Legislature intended that it should be read together with MCL 53.91 for purposes of determining whether the register of deeds or any other named county officer is a co-employer. Moreover, we find Lockwood, supra, on which MERC relied, inapposite because that case did not require the court to interpret MCL 53.91.
Alternatively, we are urged to apply MCL 8.3b, which provides that "[e]very word importing the singular number only may extend to and embrace the plural number" and conclude that the reference to a singular deputy in MCL 53.91 means the plural and therefore allows for the appointment of multiple deputies and revocation of such appointments. But application of MCL 8.3b is not mandatory and should not be adopted if inconsistent with the Legislature's intent. Sclafani v. Domestic Violence Escape, 255 Mich.App. 260, 267, 660 N.W.2d 97 (2003). Here, we find that MCL 8.3b is not applicable because neither plural language nor indication of an intent by the Legislature to permit the register of deeds to appoint or *340 revoke the appointment of more than one deputy is contained within the language of MCL 53.91. Accordingly, we believe MERC made a substantial and material error of law in its determination that the Branch County Register of Deeds is a coemployer of all its deputies, and find that the Branch County Register of Deeds is a coemployer only of the chief deputy.
Affirmed in part and reversed in part.
NOTES
[1]  MCL 45.51 provides:

In all counties of this state having a population of more than fifty thousand [50,000] where it is provided by law that the county treasurer, county clerk and register of deeds shall receive salaries in lieu of fees, each of said officers may appoint a deputy or deputies who may perform all the official acts which the officer making such appointment might legally do, and who shall be paid therefor from the general fund of the county, such salaries as the board of supervisors of the county shall determine.